UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH DARNELL MCNEILL, a/k/a No Doubt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:08-cr-00012-HCM-FBS-1)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Darnell McNeill, Appellant Pro Se.        Robert Edward
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Keith     Darnell    McNeill       appeals   the    district      court’s

order   denying      his   motion    for    a    reduction      of   sentence    filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                   We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion.            See United States v. Munn, __ F.3d __,

2010 WL 546486, at *3 (4th Cir. Feb. 17, 2010) (No. 09-7525).

Accordingly,      we    affirm    the     district     court’s       order    for    the

reasons stated there.            See United States v. McNeill, No. 4:08-

cr-00012-HCM-FBS-1 (E.D. Va. Nov. 30, 2009).                     Further, we deny

McNeill’s motion for the appointment of counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in     the    materials      before     the     court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2